Reasons for Allowance
Claims 1-15 and 21-25 are allowed.
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s arguments and amendments are persuasive to overcome the rejections under 35 U.S.C. § 103 in the Non-Final Office Action of September 30, 2021. 
The closest cited prior art references of record are Chang (US 2017/0344919), Dowling (US 2013/0244211), and Connor (US 2015/0366504). However, the Chang, Dowling, and Connor references, alone or in combination, do not teach or render obvious all of the limitations of the independent claims 1, 10, and 21. Specifically, none of the cited prior art references of record teach or render obvious at least the limitations of “wherein the one or more comparative modeling techniques are selected based on the condition of the subject, wherein the condition of the subject is characterized as input data that is provided to the computing device and includes abilities of the subject to sense physical contact, to hear, and to see, and wherein the condition of the subject relates to at least one of: a portion of a body of the subject monitored by the motion sensors during at least one of the calibrating the motion sensors and generating the raw data, at least one physical condition of the subject corresponding to the respective ability of the subject to perform each designated movement, and an injury to the subject.”
The limitations of the independent claims, when considered as a whole, appear to be novel and non-obvious. Therefore, no statutory rejections regarding subject-matter eligibility or prior art exist, and claims 1-15 and 21-25 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
:
Salarian et al. (US 2011/0092860) System for clinical assessment of movement disorders
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SA/               Examiner, Art Unit 3715             

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715